Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 16 August 2019 for application number 16/543,093. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 4, 14, 19, and 24 are canceled.
Claims 1 – 3, 5 – 13, 15 – 18, and 20 – 23 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 16 November 2018 (KR10-2018-0141947).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 August 2019 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. US 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1. 

As per claim 1, Sarcone discloses a storage device comprising a non-volatile memory comprising a plurality of memory blocks [“There is additionally provided, in accordance with a storage device including a non-volatile memory and a processor.”] [para. 0008] [“In some embodiments, the R/W unit can erase a group of cells in memory array 76, e.g., a block comprising multiple pages, by applying one or more negative erasure pulses to the cells.”] [para. 0039],
wherein the storage device is configured to perform an alignment operation in response to receipt of an align command [WRITE_VM_ALINGED command] [“VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058], 
wherein the alignment operation converts a received logical address of a logical segment into a physical address [logical addresses of the 16 KB data pages, which are stored aligned to physical page boundaries] and a physical block address corresponding to a free block [“At a receiving command step 104, SSD controller 30 accepts from the VM 16 KB of data to be stored using the WRITE_VM_ ALIGNMENT command (described above). At a storing aligned step 108, SSD controller 30 selects a respective page in Flash memories 34, and stores the four 4 KB chunks comprising the 16 KB data, aligned to the boundaries of selected page. VM 29 keeps track of the logical addresses of the 16 KB data pages, which are stored aligned to physical page boundaries.”] [para. 0062] [“VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058], and 
wherein the storage device is further configured to perform garbage collection in units of the physical block address that indicates one memory block [“In some embodiments, the SSD controller applies a block compaction process, also referred to as " garbage collection" (GC). In this process, the SSD controller copies valid data from partially-valid source blocks into one or more destination blocks. Since GC typically copies entire blocks or pages, data that was written aligned to page boundaries, as described above, retains its alignment even after copied by the GC process.”] [para. 0060].
However, Sarcone does not explicitly disclose allocates the physical address to a physical block address.
[“The address mapping information 470-1 may include information representing the allocation structure of logical bands and virtual bands for each physical zone. That is, the address mapping information 470-1 may include information representing the mapping structure of virtual bands allocated and mapped to logical bands for each physical zone as shown in FIG. 10.”] [para. 0154].
Sarcone and Kim are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone with Kim in order to modify Sarcone for “allocates the physical address to a physical block address” as taught by Kim.  One of ordinary skill in the art would be motivated to combine Sarcone with Kim before the effective filing date of the claimed invention to improve a system by providing for the ability where “mapping information … may include information representing the allocation structure of logical bands and virtual bands for each physical zone.” [Kim, para. 0154].

As per claim 3, Sarcone in view of Kim discloses the storage device of claim 1, Sarcone discloses being configured to perform the align operation when a physical region [page boundaries] included in the non-volatile memory is equal to or smaller than a value [page size] [“FIG. 4 describes yet another method for efficient speculative prefetching. The method enables fetching data chunks that were previously stored with alignment with to the physical addresses of page boundaries. In the example of FIG. 4, SSD controller 30 first indicates to VM 29 of the page size, in the present example 16 KB. The VM accepts the indicated page size, to be used in subsequent VM operations. VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058].
Kim teaches dummy region [“Referring to FIG. 19, the processor 110 generates a dummy pattern to be written…”] [para. 0245] a reference value [“Also, a value obtained by adding SIZE information to the logical block address LBA designated by the write command may be determined as the starting address of the second area A2'', and a value obtained by adding the starting address of the second area A2'' to a remainder of the (SIZE+X1) value when divided by the cluster unit (CP) size and subtracting 1 may be determined as the end address of the second area A2''.”] [para. 0241].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 as applied to claim 1 above, and further in view of Gordon [hereafter as Gordon], US Patent No. 10,482,012 B1.

As per claim 2, Sarcone in view of Kim discloses the storage device of claim 1, however Sarcone and Kim do not explicitly disclose being configured to allocate the physical address using a log-structured system.
Gordon teaches being configured to allocate the physical address using a log-structured system [allocation scheme, preconfigured rules and policies stored in the allocation module or otherwise and/or location available for a log-structured storage] [“The storage control layer 102 defines a physical location(s) for writing data (e.g. a location designated in accordance with an allocation scheme, preconfigured rules and policies stored in the allocation module or otherwise and/or location available for a log-structured storage). The time of definition can depend on the implementation, for instance occurring when receiving a write request, at the time of destage, etc. When receiving a read request from the host, the storage control layer identifies the physical location(s) of the desired data and further processes the request accordingly. The storage control layer can, optionally, redirect the request/update to storage device(s) with appropriate storage location(s) irrespective of the specific storage control device receiving I/O request.”] [col. 6, 3rd paragraph].
Sarcone, Kim, and Gordon are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone and Kim with Gordon in order to modify Sarcone and Kim for “being configured to allocate the physical address using a log-structured system” as taught by Gordon.  One of ordinary skill in the art would be motivated to combine Sarcone and Kim with Gordon before the effective filing date of the claimed invention to improve a system by providing for the ability of an “allocation scheme, preconfigured rules and [Gordon, Abstract].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 as applied to claim 3 above, and further in view of Wright et al. [hereafter as Wright], US Pub. No. 2018/0032647 A1.

As per claim 5, Sarcone in view of Kim discloses the storage device of claim 3, however Sarcone and Kim do not explicitly disclose wherein the reference value is determined according to a ratio of a size of the physical dummy region with respect to a size of a region in which data is written in a total storage space of the non-volatile memory.
Wright teaches wherein the reference value [threshold size factor] is determined according to a ratio of a size of the physical dummy region with respect to a size of a region in which data is written in a total storage space of the non-volatile memory [threshold size factor may be expressed in relative terms as a ratio or percentage of the total area (e.g., or volume) of the architectural layout] [“For instance, the threshold size factor may be a specification, criterion or guideline that quantitatively or qualitatively designates a preferable size for the set of spatial zones. In embodiments, the threshold size factor may be expressed in relative terms as a ratio or percentage of the total area (e.g., or volume) of the architectural layout. The threshold size factor may also be expressed in absolute terms as a specified area or volume value. In embodiments, the threshold size factor may be determined by a user (e.g., the user may specify a desirable size range for the spatial zones). In embodiments, the threshold size factor may include an upper boundary and a lower boundary, such that spatial zones that fall within the range may be considered to be of satisfactory size, spatial zones that fail to achieve the lower boundary may be considered candidates for merge, and spatial zones that exceed the upper boundary may be considered candidates for division. In certain embodiments, the threshold size factor may be computed based on the size or scope of the architectural layout. For example, the upper boundary may be determined to a ratio or portion of the entire area or volume of the architectural layout (e.g., 1/5 the size of the total area) and the lower boundary may be expressed as a ratio of the largest spatial zone (e.g., 1/4 the size of the largest spatial zone.) Other methods of determining the threshold size factor are also possible.”] [para. 0069].
Sarcone, Kim, and Wright are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone and Kim with Wright in order to modify Sarcone and Kim for “wherein the reference value is determined according to a ratio of a size of the physical dummy region with respect to a size of a region in which data is written in a total storage space of the non-volatile memory” as taught by Wright.  One of ordinary skill in the art would be motivated to combine Sarcone and Kim with Wright before the effective filing date of the claimed invention to improve a system by providing for the ability where a “threshold size factor may be a specification, criterion or guideline that quantitatively or qualitatively designates a preferable size for the set of spatial zones”. [Wright, para. 0069].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 as applied to claim 3 above, and further in view of Langendorf et al. [hereafter as Langendorf], US Patent No. 4,860,197.

As per claim 6, Sarcone in view of Kim discloses the storage device of claim 3, however Sarcone and Kim do not explicitly disclose being configured to ignore the align command when a physical dummy region included in the non-volatile memory exceeds a reference value.
Langendorf teaches being configured to ignore [disregard] the align command when a physical dummy region included in the non-volatile memory exceeds a reference value [disregard the prefetched parcel containing a portion of the prefetched branch instruction if the alignment value corresponding to the predicted branch address for that prefetched instruction indicates that the boundary for the prefetched instruction does not align with the boundary of the prefetched parcel] [“Alternatively, the system includes one or more memory sets for storing predicted branch addresses and corresponding alignment values which represent whether the boundary of a prefetched branch instruction, which is prefetched as one or more parcels, aligns with the fixed boundary of the one or more parcels containing that instruction. The execution stage is commanded to disregard the prefetched parcel containing a portion of the prefetched branch instruction if the alignment value corresponding to the predicted branch address for that prefetched instruction indicates that the boundary for the prefetched instruction does not align with the boundary of the prefetched parcel.”] [Abstract].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone and Kim with Langendorf in order to modify Sarcone and Kim for “being configured to ignore the align command when a physical dummy region included in the non-volatile memory exceeds a reference value” as taught by Langendorf.  One of ordinary skill in the art would be motivated to combine Sarcone and Kim with Langendorf before the effective filing date of the claimed invention to improve a system by providing for the ability to “disregard the prefetched parcel … if the alignment value corresponding to the predicted branch address for that prefetched instruction indicates that the boundary for the prefetched instruction does not align with the boundary of the prefetched parcel”. [Langendorf, Abstract].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 as applied to claim 1 above, and further in view of Nakamura et al. [hereafter as Nakamura], US Pub. No. 2015/0121021 A1.

As per claim 8, Sarcone in view of Kim discloses the storage device of claim 1, Kim teaches further comprising a host interface configured to receive a write command [“According to one embodiment of the inventive concept, if the calculated address information for the second area is not allocated to the address mapping information, the logical block address information and size information included in the write command may be modified so as to include the first area and the second area, and a dummy pattern may be added to data to be written in response to the write command so that data received from the host device is written in the first area in response to the write command and a dummy pattern is written in the second area.”] [para. 0020],
wherein the host interface separately receives the write command [“According to one embodiment of the inventive concept, if the calculated address information for the second area is not allocated to the address mapping information, the logical block address information and size information included in the write command may be modified so as to include the first area and the second area, and a dummy pattern may be added to data to be written in response to the write command so that data received from the host device is written in the first area in response to the write command and a dummy pattern is written in the second area.”] [para. 0020].
Sarcone discloses a write command and the align command [WRITE_VM_ALINGED command] [“FIG. 4 describes yet another method for efficient speculative prefetching. The method enables fetching data chunks that were previously stored with alignment with to the physical addresses of page boundaries. In the example of FIG. 4, SSD controller 30 first indicates to VM 29 of the page size, in the present example 16 KB. The VM accepts the indicated page size, to be used in subsequent VM operations. VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058].
However, Sarcone and Kim do not explicitly disclose separately the write command and the align command.
Nakamura teaches separately the write command and the align command [“Unaligned commands, previously discussed as the first commands in the first embodiment, are write commands whose data boundaries do not match with the physical sector size of HDDs 31 and whose execution consequently needs an RMW cycle on the HDDs 31. Aligned commands, previously discussed as the second commands in the first embodiment, include write commands whose data boundaries match with the physical sector size of HDDs 31 and whose execution includes no RMW cycles on the HDDs 31. Aligned commands also include read commands, which are not affected by whether their data boundaries match with the physical sector size of HDDs 31.”] [para. 0050].
Sarcone, Kim, and Nakamura are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone and Kim with Nakamura in order to modify Sarcone and Kim for “separately the write command and the align command” as taught by Kim.  One of ordinary skill in the art would be motivated to combine Sarcone and Kim with Nakamura before the effective filing date of the claimed invention to improve a system by providing for the ability where “Aligned commands … include write commands whose data boundaries match [Nakamura, para. 0050].


Claims 9, 10, 12, 17, 18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 as applied to claim 1 above, and further in view of Garibay, Jr. et al. [hereafter as Garibay, Jr.], US Patent No. 5,584,009.

As per claim 9, Sarcone in view of Kim discloses the storage device of claim 1, however Sarcone and Kim do not explicitly disclose being configured to output a misalignment signal when a physical dummy address region occurs in the physical block address.
Garibay, Jr. teaches being configured to output [present their contents] [presents its data/output] a misalignment signal [Misaligned write control bit MAW is set] when a physical dummy [boundary] address region occurs in the physical block address [physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary] [“Misaligned write control bit MAW is set if the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary (in which case two write cycles will be required to retire write buffer entry 152.sub.n). Non-cacheable read allocation control bit NCRA is set if a non-cacheable read has previously been allocated and not yet performed.”] [col. 15, lines 36-42] [“Write buffer sections 152x, 152y present their contents (both address and data sections) to cache port 160, for example, via circuitry for properly formatting the data. As shown in FIG. 4, write buffer section 152x presents its data to barrel shifter 164x, which in turn presents its output to misaligned write latch 162x. As will be described in further detail hereinbelow, misaligned write latch 162x allows for storage of the data from write buffer section 152x for a second write to cache port 160, which is performed according to the present invention in the event that write to memory overlaps an eight-byte boundary. Misaligned write latch 162x presents its output directly to cache port 160, and also to write gather latch 165; write gather latch 165, as will be described in further detail hereinbelow, serves to gather data from multiple write buffer entries 152 for a single write to cache port 160, in the event that the physical addresses of the multiple writes are in the same eight-byte group.”] [col. 10, lines 20-35]  [“If a carry occurred, however, the write to entry 152.sub.n will cross the eight-byte boundary, in which case process 284 is performed to set misaligned write control bit MAW in entry 152.sub.n. The next write buffer entry 152.sub.n+1 to be allocated is then allocated for purposes of the misaligned write, in process 286, by loading the address portion of entry 152.sub.n+1 with the physical start address for the write to the next eight-byte group (i.e., the eight-byte address after the detected carry in process 281), and setting the address valid control bit AV for entry 152.sub.n+1. A new physical address calculation (pipeline stage AC2) is required in process 286, considering that the high physical address may reside on a different physical page. The data portion of entry 152.sub.n+1 will remain empty, however, as entry 152.sub.n+1 will merely be used in the retiring process to effect the second operand write to memory. The remainder of the allocation process then continues (process 288).”] [col. 27, last paragraph].
Sarcone, Kim, and Garibay, Jr. are analogous art aimed to improve memory performance in storage systems.
[Garibay, Jr., col. 27, last paragraph].

Claim 10 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
wherein the storage device creates a dummy storage region of a first size in a physical block address when unable to store data of the first size in the physical block address,
wherein the storage device outputs a misalignment signal indicating a misalignment of the physical block address and a logical segment based on the created dummy storage region.
Sarcone discloses wherein the storage device creates a dummy storage region of a first size in a physical block address when unable to store data of the first size in the physical block address [WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries] [“FIG. 4 describes yet another method for efficient speculative prefetching. The method enables fetching data chunks that were previously stored with alignment with to the physical addresses of page boundaries. In the example of FIG. 4, SSD controller 30 first indicates to VM 29 of the page size, in the present example 16 KB. The VM accepts the indicated page size, to be used in subsequent VM operations. VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058].
However, Sarcone and Kim do not explicitly disclose wherein the storage device outputs a misalignment signal indicating a misalignment of the physical block address and a logical segment based on the created dummy storage region.
Garibay, Jr. teaches wherein the storage device outputs [present their contents] [presents its data/output] a misalignment signal [Misaligned write control bit MAW is set] indicating a misalignment of the physical block address and a logical segment based on the created dummy storage region [Misaligned write control bit MAW is set if the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary] [Write buffer sections 152x, 152y present their contents (both address and data sections) to cache port 160, for example, via circuitry for properly formatting the data. As shown in FIG. 4, write buffer section 152x presents its data to barrel shifter 164x, which in turn presents its output to misaligned write latch 162x. As will be described in further detail hereinbelow, misaligned write latch 162x allows for storage of the data from write buffer section 152x for a second write to cache port 160, which is performed according to the present invention in the event that write to memory overlaps an eight-byte boundary] [Fig. 5] [“Misaligned write control bit MAW is set if the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary (in which case two write cycles will be required to retire write buffer entry 152.sub.n). Non-cacheable read allocation control bit NCRA is set if a non-cacheable read has previously been allocated and not yet performed.”] [col. 15, lines 36-42] [“Write buffer sections 152x, 152y present their contents (both address and data sections) to cache port 160, for example, via circuitry for properly formatting the data. As shown in FIG. 4, write buffer section 152x presents its data to barrel shifter 164x, which in turn presents its output to misaligned write latch 162x. As will be described in further detail hereinbelow, misaligned write latch 162x allows for storage of the data from write buffer section 152x for a second write to cache port 160, which is performed according to the present invention in the event that write to memory overlaps an eight-byte boundary. Misaligned write latch 162x presents its output directly to cache port 160, and also to write gather latch 165; write gather latch 165, as will be described in further detail hereinbelow, serves to gather data from multiple write buffer entries 152 for a single write to cache port 160, in the event that the physical addresses of the multiple writes are in the same eight-byte group.”] [col. 10, lines 20-35] [“If a carry occurred, however, the write to entry 152.sub.n will cross the eight-byte boundary, in which case process 284 is performed to set misaligned write control bit MAW in entry 152.sub.n. The next write buffer entry 152.sub.n+1 to be allocated is then allocated for purposes of the misaligned write, in process 286, by loading the address portion of entry 152.sub.n+1 with the physical start address for the write to the next eight-byte group (i.e., the eight-byte address after the detected carry in process 281), and setting the address valid control bit AV for entry 152.sub.n+1. A new physical address calculation (pipeline stage AC2) is required in process 286, considering that the high physical address may reside on a different physical page. The data portion of entry 152.sub.n+1 will remain empty, however, as entry 152.sub.n+1 will merely be used in the retiring process to effect the second operand write to memory. The remainder of the allocation process then continues (process 288).”] [col. 27, last paragraph].
Sarcone, Kim, and Garibay, Jr. are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone and Kim with Garibay, Jr. in order to modify Sarcone and Kim for “wherein the storage device outputs a misalignment signal indicating a misalignment of the physical block address and a logical segment based on the created dummy storage region” as taught by Garibay, Jr..  One of ordinary skill in the art would be motivated to combine Sarcone and Kim with Garibay, Jr. before the effective filing date of the claimed invention to improve a system by providing for the ability “to set misaligned write control bit MAW in entry 152.sub.n. The next write buffer entry 152.sub.n+1 to be allocated is then allocated for purposes of the misaligned write, …, by loading the address portion of entry 152.sub.n+1 with the physical start address for the write to the next eight-byte group”. [Garibay, Jr., col. 27, last paragraph].

As per claim 12, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage device of claim 10, Garibay, Jr. teaches wherein the misalignment signal comprises [the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary] [“Misaligned write control bit MAW is set if the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary (in which case two write cycles will be required to retire write buffer entry 152.sub.n). Non-cacheable read allocation control bit NCRA is set if a non-cacheable read has previously been allocated and not yet performed.”] [col. 15, lines 36-42] [“If a carry occurred, however, the write to entry 152.sub.n will cross the eight-byte boundary, in which case process 284 is performed to set misaligned write control bit MAW in entry 152.sub.n. The next write buffer entry 152.sub.n+1 to be allocated is then allocated for purposes of the misaligned write, in process 286, by loading the address portion of entry 152.sub.n+1 with the physical start address for the write to the next eight-byte group (i.e., the eight-byte address after the detected carry in process 281), and setting the address valid control bit AV for entry 152.sub.n+1. A new physical address calculation (pipeline stage AC2) is required in process 286, considering that the high physical address may reside on a different physical page. The data portion of entry 152.sub.n+1 will remain empty, however, as entry 152.sub.n+1 will merely be used in the retiring process to effect the second operand write to memory. The remainder of the allocation process then continues (process 288).”] [col. 27, last paragraph]. 

Claim 17 is rejected with like reasoning as claims 1 and 10 above, except for the following remaining claim limitations:.    

wherein the storage device transmits a misalignment signal to the host device when a starting point of the logical segment is misaligned with a starting point of the physical block address.
Sarcone discloses a host device configured to control the garbage collection in the storage device in units of a logical segment [“The logical and respective physical addresses access data units that are referred to herein as data chunks. In some embodiments, the size of a data page is larger than the size of a data chunk. For example, the VM may be configured with data chunks of 4 KB, and the Flash memories with pages of 16 KB in size. Typically, although not necessary, a data page comprises an integer number of data chunks.”] [para. 0043] [“Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058] [“In some embodiments, the SSD controller applies a block compaction process, also referred to as " garbage collection" (GC). In this process, the SSD controller copies valid data from partially-valid source blocks into one or more destination blocks. Since GC typically copies entire blocks or pages, data that was written aligned to page boundaries, as described above, retains its alignment even after copied by the GC process.”] [para. 0060].
Garibay, Jr. teaches wherein the storage device transmits [present their contents] [presents its data/output] a misalignment signal to the host device when a starting point of the logical segment is misaligned with a starting point of the physical block address [“Misaligned write control bit MAW is set if the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary (in which case two write cycles will be required to retire write buffer entry 152.sub.n). Non-cacheable read allocation control bit NCRA is set if a non-cacheable read has previously been allocated and not yet performed.”] [col. 15, lines 36-42] [“Write buffer sections 152x, 152y present their contents (both address and data sections) to cache port 160, for example, via circuitry for properly formatting the data. As shown in FIG. 4, write buffer section 152x presents its data to barrel shifter 164x, which in turn presents its output to misaligned write latch 162x. As will be described in further detail hereinbelow, misaligned write latch 162x allows for storage of the data from write buffer section 152x for a second write to cache port 160, which is performed according to the present invention in the event that write to memory overlaps an eight-byte boundary. Misaligned write latch 162x presents its output directly to cache port 160, and also to write gather latch 165; write gather latch 165, as will be described in further detail hereinbelow, serves to gather data from multiple write buffer entries 152 for a single write to cache port 160, in the event that the physical addresses of the multiple writes are in the same eight-byte group.”] [col. 10, lines 20-35] [“If a carry occurred, however, the write to entry 152.sub.n will cross the eight-byte boundary, in which case process 284 is performed to set misaligned write control bit MAW in entry 152.sub.n. The next write buffer entry 152.sub.n+1 to be allocated is then allocated for purposes of the misaligned write, in process 286, by loading the address portion of entry 152.sub.n+1 with the physical start address for the write to the next eight-byte group (i.e., the eight-byte address after the detected carry in process 281), and setting the address valid control bit AV for entry 152.sub.n+1. A new physical address calculation (pipeline stage AC2) is required in process 286, considering that the high physical address may reside on a different physical page. The data portion of entry 152.sub.n+1 will remain empty, however, as entry 152.sub.n+1 will merely be used in the retiring process to effect the second operand write to memory. The remainder of the allocation process then continues (process 288).”] [col. 27, last paragraph].

As per claim 18, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage system of claim 17, wherein the host device allocates a logical address to a new logical segment [“Accordingly, to solve this problem, there is a need for a technique of dynamically allocating a new disk address for a logical block address (LBA) provided from a host so as to always perform writing only in either one of the inner and outer circumferential directions of the disk.”] [para. 0139].
Garibay, Jr. teaches when receiving the misalignment signal [set misaligned write control bit MAW in entry 152.sub.n] [“If a carry occurred, however, the write to entry 152.sub.n will cross the eight-byte boundary, in which case process 284 is performed to set misaligned write control bit MAW in entry 152.sub.n. The next write buffer entry 152.sub.n+1 to be allocated is then allocated for purposes of the misaligned write, in process 286, by loading the address portion of entry 152.sub.n+1 with the physical start address for the write to the next eight-byte group (i.e., the eight-byte address after the detected carry in process 281), and setting the address valid control bit AV for entry 152.sub.n+1. A new physical address calculation (pipeline stage AC2) is required in process 286, considering that the high physical address may reside on a different physical page. The data portion of entry 152.sub.n+1 will remain empty, however, as entry 152.sub.n+1 will merely be used in the retiring process to effect the second operand write to memory. The remainder of the allocation process then continues (process 288).”] [col. 27, last paragraph]. 

As per claim 20, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage system of claim 17, Garibay, Jr. teaches wherein the misalignment is caused by a physical dummy address region included in the physical block address [“Misaligned write control bit MAW is set if the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary (in which case two write cycles will be required to retire write buffer entry 152.sub.n). Non-cacheable read allocation control bit NCRA is set if a non-cacheable read has previously been allocated and not yet performed.”] [col. 15, lines 36-42], and
the misalignment signal comprises information about a size of the physical dummy address region [the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary] [“Misaligned write control bit MAW is set if the length of the data to be written to the physical address stored in write buffer entry 152.sub.n crosses an eight-byte boundary (in which case two write cycles will be required to retire write buffer entry 152.sub.n). Non-cacheable read allocation control bit NCRA is set if a non-cacheable read has previously been allocated and not yet performed.”] [col. 15, lines 36-42].

As per claim 21, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage system of claim 20, Garibay, Jr. teaches wherein the host device secures a logical dummy address region corresponding to a size of the physical dummy address region based on the [“If a carry occurred, however, the write to entry 152.sub.n will cross the eight-byte boundary, in which case process 284 is performed to set misaligned write control bit MAW in entry 152.sub.n. The next write buffer entry 152.sub.n+1 to be allocated is then allocated for purposes of the misaligned write, in process 286, by loading the address portion of entry 152.sub.n+1 with the physical start address for the write to the next eight-byte group (i.e., the eight-byte address after the detected carry in process 281), and setting the address valid control bit AV for entry 152.sub.n+1. A new physical address calculation (pipeline stage AC2) is required in process 286, considering that the high physical address may reside on a different physical page. The data portion of entry 152.sub.n+1 will remain empty, however, as entry 152.sub.n+1 will merely be used in the retiring process to effect the second operand write to memory. The remainder of the allocation process then continues (process 288).”] [col. 27, last paragraph].
Kim teaches secures a logical dummy address region corresponding to a size of the physical [address information for the second area may be determined as the address information for the logical block addresses including the next logical block address subsequent to the logical bock address for the end position of the first area and the logical block address for the end position of a storage unit area corresponding to the first area] dummy [a dummy pattern is written in the second area] address region [“According to one embodiment of the inventive concept, the address information for the second area may be determined as the address information for the logical block addresses including the next logical block address subsequent to the logical bock address for the end position of the first area and the logical block address for the end position of a storage unit area corresponding to the first area.”] [para. 0014] [“According to one embodiment of the inventive concept, if the calculated address information for the second area is not allocated to the address mapping information, the logical block address information and size information included in the write command may be modified so as to include the first area and the second area, and a dummy pattern may be added to data to be written in response to the write command so that data received from the host device is written in the first area in response to the write command and a dummy pattern is written in the second area.”] [para. 0020].

As per claim 23, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage system of claim 17, Sarcone discloses wherein each of the plurality of memory blocks comprises a plurality of pages [“In some embodiments, the R/W unit can erase a group of cells in memory array 76, e.g., a block comprising multiple pages, by applying one or more negative erasure pulses to the cells.”] [para. 0039],
a logical page address and a physical page address respectively indicate corresponding pages [“Processor 42 of SSD controller 30 typically maintains a logical-to-physical address translation, which associates the logical addresses specified by the host with respective physical storage locations (also referred to as physical addresses) in Flash devices 34, and stores the data in the appropriate physical storage locations. The logical-to-physical address translation (also referred to as Virtual-to-Physical mapping--V2P) may be stored in RAM 50, in Flash devices 34, or in both.”] [para. 0042], and
a number of logical page addresses included in the logical segment is equal to a number of physical page addresses included in the physical block address [“In some embodiments, the OS reads data in units that are referred to herein as chunks or segments. The chunk size can be, for example, 512 bytes or 4 Kilobytes (KB). Data in the SSD, on the other hand, is written and retrieved from the Flash memories in storage pages, whose size is typically larger than the chunk size. Example page sizes include 8 KB, 16 KB, and 32 KB.”] [para. 0020] [“FIG. 4 describes yet another method for efficient speculative prefetching. The method enables fetching data chunks that were previously stored with alignment with to the physical addresses of page boundaries. In the example of FIG. 4, SSD controller 30 first indicates to VM 29 of the page size, in the present example 16 KB. The VM accepts the indicated page size, to be used in subsequent VM operations. VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 and further in view of Garibay, Jr. et al. [hereafter as Garibay, Jr.], US Patent No. 5,584,009 as applied to claim 10 above, and further in view of Gordon [hereafter as Gordon], US Patent No. 10,482,012 B1.

As per claim 11, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage device of claim 10, however Sarcone, Kim, and Garibay, Jr. do not explicitly disclose being configured to allocate a physical address using a log-structured system.
Gordon teaches being configured to allocate a physical address using a log-structured system [allocation scheme, preconfigured rules and policies stored in the allocation module or otherwise and/or location available for a log-structured storage] [“The storage control layer 102 defines a physical location(s) for writing data (e.g. a location designated in accordance with an allocation scheme, preconfigured rules and policies stored in the allocation module or otherwise and/or location available for a log-structured storage). The time of definition can depend on the implementation, for instance occurring when receiving a write request, at the time of destage, etc. When receiving a read request from the host, the storage control layer identifies the physical location(s) of the desired data and further processes the request accordingly. The storage control layer can, optionally, redirect the request/update to storage device(s) with appropriate storage location(s) irrespective of the specific storage control device receiving I/O request.”] [col. 6, 3rd paragraph].
Sarcone, Kim, Garibay, Jr., and Gordon are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone, Kim, and Garibay, Jr. with Gordon in order to modify Sarcone, Kim, and Garibay, Jr. for “being configured to allocate the physical address using a log-structured system” as taught by Gordon.  One of ordinary skill in the art would be motivated to combine Sarcone, Kim, and Garibay, Jr. with Gordon before the effective filing date of the claimed invention to improve a system by providing for the ability of an “allocation [Gordon, Abstract].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 and further in view of Garibay, Jr. et al. [hereafter as Garibay, Jr.], US Patent No. 5,584,009 as applied to claim 10 above, and further in view of Irish et al. [hereafter as Irish], US Pub. No. 2008/0189501 A1.

As per claim 13, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage device of claim 10, however, Sarcone, Kim, and Garibay, Jr. do not explicitly disclose further comprising a command queue in which write commands are enqueued, and being configured to allocate a physical address in succession to the physical dummy address region based on the write commands enqueued in the command queue.
Irish teaches further comprising a command queue in which write commands are enqueued, and being configured to allocate a physical address in succession [the command pipeline logic 110 may be adapted to select a command from the write command queue] to the physical dummy address region based on the write commands enqueued in the command queue [“Similarly, the command pipeline logic 110 may be adapted to select a command from the write command queue 187 based on actual and/or dummy address collision dependencies of the commands on other commands. For example, once a command that is not dependent on other commands is selected from the write command queue 187, such command may be provided to the write interface 193. The write interface 193 may update one or more of the dependency matrices 154, 164 the write-read dependency matrix 164 to update dependence of commands stored therein on the selected write command (e.g., via a column reset ColRst(0:n) command that updates bits associated with a read command indicating dependence of write commands thereon). For example, the column reset command may be output from the write interface 193 via a first output 196 thereof and input by a second input 197 of the write-read dependency matrix 164. In some embodiments, the bus interface 179 may serve as an interface through which commands may be issued on the bus 114.”] [para. 0030].
Sarcone, Kim, Garibay, Jr., and Irish are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone, Kim, and Garibay, Jr. with Irish in order to modify Sarcone, Kim, and Garibay, Jr. for “further comprising a command queue in which write commands are enqueued, and being configured to allocate a physical address in succession to the physical dummy address region based on the write commands enqueued in the command queue” as taught by Irish.  One of ordinary skill in the art would be motivated to combine Sarcone, Kim, and Garibay, Jr. with Irish before the effective filing date of the claimed invention to improve a system by providing for the ability where a “command pipeline logic … may be adapted to select a command from the write command queue … based on actual and/or dummy address collision dependencies of the commands on other commands.” [Irish, para. 0030].


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 and further in view of Garibay, Jr. et al. [hereafter as Garibay, Jr.], US Patent No. 5,584,009 as applied to claim 10 above, and further in view of Nakamura et al. [hereafter as Nakamura], US Pub. No. 2015/0121021 A1 and further in view of Strunk [hereafter as Strunk], US Patent No. 5,889,997.

As per claim 15, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage device of claim 10, Kim teaches further comprising a host interface configured to receive a write command from outside [“According to one embodiment of the inventive concept, if the calculated address information for the second area is not allocated to the address mapping information, the logical block address information and size information included in the write command may be modified so as to include the first area and the second area, and a dummy pattern may be added to data to be written in response to the write command so that data received from the host device is written in the first area in response to the write command and a dummy pattern is written in the second area.”] [para. 0020],
wherein the host interface separately receives the write command [“According to one embodiment of the inventive concept, if the calculated address information for the second area is not allocated to the address mapping information, the logical block address information and size information included in the write command may be modified so as to include the first area and the second area, and a dummy pattern may be added to data to be written in response to the write command so that data received from the host device is written in the first area in response to the write command and a dummy pattern is written in the second area.”] [para. 0020]. 
Sarcone discloses a write command and the align command [WRITE_VM_ALINGED command] [“FIG. 4 describes yet another method for efficient speculative prefetching. The method enables fetching data chunks that were previously stored with alignment with to the physical addresses of page boundaries. In the example of FIG. 4, SSD controller 30 first indicates to VM 29 of the page size, in the present example 16 KB. The VM accepts the indicated page size, to be used in subsequent VM operations. VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058].
However, Sarcone, Kim, and Garibay, Jr. do not explicitly disclose separately the write command and the align command, and
wherein the storage device is configured to allocate a physical address to a new physical block address in response to the align command.
Nakamura teaches separately the write command and the align command [“Unaligned commands, previously discussed as the first commands in the first embodiment, are write commands whose data boundaries do not match with the physical sector size of HDDs 31 and whose execution consequently needs an RMW cycle on the HDDs 31. Aligned commands, previously discussed as the second commands in the first embodiment, include write commands whose data boundaries match with the physical sector size of HDDs 31 and whose execution includes no RMW cycles on the HDDs 31. Aligned commands also include read commands, which are not affected by whether their data boundaries match with the physical sector size of HDDs 31.”] [para. 0050].
Sarcone, Kim, Garibay, Jr., and Nakamura are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone, Kim, and Garibay, Jr. with Nakamura in order to modify Sarcone, Kim, and Garibay, Jr. for “separately the write command and the align command” as taught by Nakamura.  One of ordinary skill in the art would be motivated to combine Sarcone, Kim, and Garibay, Jr. with Nakamura before the effective filing date of the claimed invention to improve a system by providing for the ability where “Aligned commands … include write commands whose data boundaries match with the physical sector size of HDDs 31 and whose execution includes no RMW cycles on the HDDs ...” [Nakamura, para. 0050].
However, Sarcone, Kim, Garibay, Jr., and Nakamura do not explicitly disclose wherein the storage device is configured to allocate a physical address to a new physical block address in response to the align command. 
Strunk teaches wherein the storage device is configured to allocate a physical address to a new physical block address [four locations are allocated] in response to the align command [When only two instructions are aligned, four locations are allocated, two of which are immediately used, the other two of which await the next set of two aligned instructions] [“The next code fragment to be recognized by the assembler system 180 is an ALIGN.sub.-- 2 statement. This indicates that the next two consecutive instructions are aligned. When only two instructions are aligned, four locations are allocated, two of which are immediately used, the other two of which await the next set of two aligned instructions. In this case, the highest set of four locations where the first location of the set is addressable by an address that is a multiple of four is 2044-2047. In accordance with the normal rule of the methodology, the next two instructions H, I would normally be stored in the highest two consecutive locations within this set, or in locations 2046, 2047, respectively. However, in this example implementation, location 2047 is allocated to storing CRC and date information. Therefore, in this exceptional circumstance, the instructions H, I are placed in the lowest two consecutive locations 2044, 2045, respectively, of the four location set, as indicated by reference arrow 206b.”] [col. 19, last paragraph].
Sarcone, Kim, Garibay, Jr., Nakamura, and Strunk are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone, Kim, Garibay, Jr., and Nakamura with Strunk in order to modify Sarcone, Kim, Garibay, Jr., and Nakamura “wherein the storage device is configured to allocate a physical address to a new physical block address in response to the align command” as taught by Strunk.  One of ordinary skill in the art would be motivated to combine Sarcone, Kim, Garibay, Jr., and Nakamura with Strunk before the effective filing date of the claimed invention to improve a system by providing for the ability where when “two instructions are aligned, four locations are allocated, two of which are immediately used, the other two of which await the next set of two aligned instructions.” [Strunk, col. 19, last paragraph].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 and further in view of Garibay, Jr. et al. [hereafter as Garibay, Jr.], US Patent No. 5,584,009 as applied to claim 10 above, and further in view of Strunk [hereafter as Strunk], US Patent No. 5,889,997.

As per claim 16, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage device of claim 10, Sarcone discloses being configured to receive an align command from outside wherein the align command is included in a write command [“FIG. 4 describes yet another method for efficient speculative prefetching. The method enables fetching data chunks that were previously stored with alignment with to the physical addresses of page boundaries. In the example of FIG. 4, SSD controller 30 first indicates to VM 29 of the page size, in the present example 16 KB. The VM accepts the indicated page size, to be used in subsequent VM operations. VM 29 then issues a WRITE_VM_ALINGED command to SSD controller 30 to write 16 KB of data aligned to page boundaries. SSD controller 30 accepts the WRITE_VM_ALINGED command and stores the 16 KB data in consecutive four chunks so that the physical address of the first chunk matches the physical address of a complete page. In the example of FIG. 4 the four chunks (of the 16 KB data) to be written, are stored in a page whose address is ADR6. Since the VM is aware of the logical addresses of any data that was written aligned to page boundaries, the VM can speculatively later read this data as complete pages.”] [para. 0058].
[“According to one embodiment of the inventive concept, if the calculated address information for the second area is not allocated to the address mapping information, the logical block address information and size information included in the write command may be modified so as to include the first area and the second area, and a dummy pattern may be added to data to be written in response to the write command so that data received from the host device is written in the first area in response to the write command and a dummy pattern is written in the second area.”] [para. 0020] [Fig. 1B].
However, Sarcone, Kim, and Garibay, Jr. do not explicitly disclose allocate a physical address to a new physical block address in response to the align command.
Strunk teaches allocate a physical address to a new physical block address in response to the align command [When only two instructions are aligned, four locations are allocated, two of which are immediately used, the other two of which await the next set of two aligned instructions] [“The next code fragment to be recognized by the assembler system 180 is an ALIGN.sub.-- 2 statement. This indicates that the next two consecutive instructions are aligned. When only two instructions are aligned, four locations are allocated, two of which are immediately used, the other two of which await the next set of two aligned instructions. In this case, the highest set of four locations where the first location of the set is addressable by an address that is a multiple of four is 2044-2047. In accordance with the normal rule of the methodology, the next two instructions H, I would normally be stored in the highest two consecutive locations within this set, or in locations 2046, 2047, respectively. However, in this example implementation, location 2047 is allocated to storing CRC and date information. Therefore, in this exceptional circumstance, the instructions H, I are placed in the lowest two consecutive locations 2044, 2045, respectively, of the four location set, as indicated by reference arrow 206b.”] [col. 19, last paragraph]. 
Sarcone, Kim, Garibay, Jr., and Strunk are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone, Kim, and Garibay, Jr. with Strunk in order to modify Sarcone, Kim, and Garibay, Jr. to “allocate a physical address to a new physical block address in response to the align command” as taught by Strunk.  One of ordinary skill in the art would be motivated to combine Sarcone, Kim, and Garibay, Jr. with Strunk before the effective filing date of the claimed invention to improve a system by providing for the ability where when “two instructions are aligned, four locations are allocated, two of which are immediately used, the other two of which await the next set of two aligned instructions.” [Strunk, col. 19, last paragraph].


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sarcone et al. [hereafter as Sarcone], US Pub. No. 2015/0193155 A1 in view of Kim [hereafter as Kim], US Pub. No. 2013/0027802 A1 and further in view of Garibay, Jr. et al. [hereafter as Garibay, Jr.], US Patent No. 5,584,009 as applied to claim 21 above, and further in view of Irish et al. [hereafter as Irish], US Pub. No. 2008/0189501 A1.

As per claim 22, Sarcone in view of Kim and further in view of Garibay, Jr. discloses the storage system of claim 21, Kim teaches an operation of the host device for securing the logical [“According to one embodiment of the inventive concept, the address information for the second area may be determined as the address information for the logical block addresses including the next logical block address subsequent to the logical bock address for the end position of the first area and the logical block address for the end position of a storage unit area corresponding to the first area.”] [para. 0014] [“According to one embodiment of the inventive concept, if the calculated address information for the second area is not allocated to the address mapping information, the logical block address information and size information included in the write command may be modified so as to include the first area and the second area, and a dummy pattern may be added to data to be written in response to the write command so that data received from the host device is written in the first area in response to the write command and a dummy pattern is written in the second area.”] [para. 0020].
However, Sarcone, Kim, and Garibay, Jr. do not explicitly disclose wherein the storage device further comprises a command queue in which write commands are enqueued, and
writing data in response to the write commands enqueued in the command queue are performed in parallel with each other.
Irish teaches wherein the storage device further comprises a command queue in which write commands are enqueued [“Similarly, the command pipeline logic 110 may be adapted to select a command from the write command queue 187 based on actual and/or dummy address collision dependencies of the commands on other commands. For example, once a command that is not dependent on other commands is selected from the write command queue 187, such command may be provided to the write interface 193. The write interface 193 may update one or more of the dependency matrices 154, 164 the write-read dependency matrix 164 to update dependence of commands stored therein on the selected write command (e.g., via a column reset ColRst(0:n) command that updates bits associated with a read command indicating dependence of write commands thereon). For example, the column reset command may be output from the write interface 193 via a first output 196 thereof and input by a second input 197 of the write-read dependency matrix 164. In some embodiments, the bus interface 179 may serve as an interface through which commands may be issued on the bus 114.”] [para. 0030], and 
writing data in response to the write commands enqueued in the command queue are performed in parallel with each other [“Similarly, the command pipeline logic 110 may be adapted to select a command from the write command queue 187 based on actual and/or dummy address collision dependencies of the commands on other commands. For example, once a command that is not dependent on other commands is selected from the write command queue 187, such command may be provided to the write interface 193. The write interface 193 may update one or more of the dependency matrices 154, 164 the write-read dependency matrix 164 to update dependence of commands stored therein on the selected write command (e.g., via a column reset ColRst(0:n) command that updates bits associated with a read command indicating dependence of write commands thereon). For example, the column reset command may be output from the write interface 193 via a first output 196 thereof and input by a second input 197 of the write-read dependency matrix 164. In some embodiments, the bus interface 179 may serve as an interface through which commands may be issued on the bus 114.”] [para. 0030].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sarcone, Kim, and Garibay, Jr. with Irish in order to modify Sarcone, Kim, and Garibay, Jr. for “wherein the storage device further comprises a command queue in which write commands are enqueued, and
writing data in response to the write commands enqueued in the command queue are performed in parallel with each other” as taught by Irish.  One of ordinary skill in the art would be motivated to combine Sarcone, Kim, and Garibay, Jr. with Irish before the effective filing date of the claimed invention to improve a system by providing for the ability where a “command pipeline logic … may be adapted to select a command from the write command queue … based on actual and/or dummy address collision dependencies of the commands on other commands.” [Irish, para. 0030].

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Asnaashari et al., US Pub. No. 2010/0185802 A1 – teaches “Also, logical and/or physical blocks and/or pages can be used more efficiently when memory arrays are formatted. A format that aligns allocation units and system data to logical page boundaries and/or logical block boundaries, e.g., erase block, can cause the logical address of host write commands to coincide with the boundaries of the physical blocks or pages. Formatting can cause data to be written to the beginning of an empty, e.g., erased, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EW/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135